UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 31, 2012 GeoPetro Resources Company (Exact name of registrant as specified in its charter) California 001-16749 94-3214487 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 150 California Street, Suite 600 San Francisco, CA94111 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (415)398-8186 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF THE SECURITY HOLDERS. On August 31, 2012, GeoPetro Resources Company(the “Company”) held its 2012 Annual Meeting of Shareholders.The Board proposed, and the shareholders approved:(i) the election of five directors of the Company for a term of one year to expire at the Company’s next Annual Meeting of Shareholders or until such director’s successor is elected and qualified; and (ii) the ratification of the appointment of Hein & Associates, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012.The voting results with respect to each of the matters described above were as follows: 1. The five directors were elected based upon the following votes: Stuart J. David V. Thomas D. David G. Christopher T. Doshi Creel Cunningham Anderson Czuppon For Withheld Broker Non-Votes 2. The appointment of Hein & Associates LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012 was ratified based upon the following votes: For: Against: Abstain: Broker Non-Votes: 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEOPETRO RESOURCES COMPANY Date: September 6, 2012 By: /s/ Stuart J. Doshi Stuart J. Doshi, President, Chief ExecutiveOfficerand Chairman
